


109 HR 5347 : HOPE VI Reauthorization Act of

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 5347
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 27, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To reauthorize the HOPE VI program for
		  revitalization of public housing projects.
	
	
		1.Short titleThis Act may be cited as the
			 HOPE VI Reauthorization Act of
			 2006.
		2.Extension of
			 programSection 24 of the
			 United States Housing Act of 1937
			 (42 U.S.C.
			 1437v) is amended—
			(1)in paragraph (1)
			 of subsection (m), by striking the matter that follows section
			 and inserting the following: such sums as may be necessary for fiscal
			 year 2007.; and
			(2)in subsection (o),
			 by striking September 30, 2006 and inserting September
			 30, 2007.
			
	
		
			Passed the House of
			 Representatives September 27, 2006.
			Karen L. Haas,
			Clerk.
		
	
